        Case 2:21-cv-00724-SM-MBN Document 71 Filed 08/19/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    REGINA HEISLER, AS THE                                                 CIVIL ACTION
    EXECUTRIX OF THE SUCCESSION
    OF FREDERICK P. HEISLER

    VERSUS                                                                 No. 21-724

    KEAN MILLER, LLP, GIROD                                                SECTION “E”(2)
    LOANCO, LLC, ET AL.



                                      ORDER AND REASONS

        Before the Court is “Regina Heisler’s Rule 8(a) Motion for Stay Pending

Application for Writs to the Fifth Circuit Court of Appeals.”1 The motion seeks a stay of

the following two orders (1) an order2 denying Plaintiff’s request for a temporary

restraining order; and (2) an order3 vacating the submission date with respect to

Plaintiff’s motion for summary judgment and for declaratory judgment. Both orders are

interlocutory orders, not final orders. As of this date, no final order has been entered in

this case.

        According to Federal Rule of Appellate Procedure 8, a party must first apply to the

district court for, among other things, “a stay of the judgment or order of a district court

pending appeal,” and for “an order suspending, modifying, restoring, or granting an

injunction while an appeal is pending.”4 Appeals of interlocutory decisions of the district

court are governed by 28 U.S.C. § 1292, which provides, in pertinent part:




1 R. Doc. 69. Plaintiff Regina Heisler also filed a motion to expedite consideration of the motion to stay.
(See R. Doc. 70).
2 R. Doc. 63.
3 R. Doc. 68.
4 Fed. R. App. Pro. 8(a)(1)(A), (a)(1)(C).



                                                      1
        Case 2:21-cv-00724-SM-MBN Document 71 Filed 08/19/21 Page 2 of 4




        (a) Except as provided in subsections (c) and (d)5 of this section, the courts
        of appeals shall have jurisdiction of appeals from:

                 (1) Interlocutory orders of the district courts of the United States, the
                 United States District Court for the District of the Canal Zone, the
                 District Court of Guam, and the District Court of the Virgin Islands,
                 or of the judges thereof, granting, continuing, modifying, refusing or
                 dissolving injunctions, or refusing to dissolve or modify injunctions,
                 except where a direct review may be had in the Supreme Court;

                 (2) Interlocutory orders appointing receivers, or refusing orders to
                 wind up receiverships or to take steps to accomplish the purposes
                 thereof, such as directing sales or other disposals of property;

                 (3) Interlocutory decrees of such district courts or the judges thereof
                 determining the rights and liabilities of the parties to admiralty cases
                 in which appeals from final decrees are allowed.6

        Subpart (2) concerning receiverships, and subpart (3) concerning admiralty cases,

plainly are irrelevant here. The question is whether the Court’s above referenced orders

are orders “granting, continuing, modifying, refusing or dissolving injunctions, or

refusing to dissolve or modify injunctions,” within the meaning of subpart (1). The Court’s

order7 vacating the submission date set on Plaintiff’s motion for summary judgment

clearly is not such an order.

        This decision turns on whether the Court’s order denying Plaintiff’s request for a

TRO is an interlocutory order concerning an injunction.8 Plaintiff’s motion underlying

the order in question is styled “Rule 65 Motion for a Temporary Restraining Order,

Preliminary and Permanent Injunction and other Relief,”9 however, in the motion,

Plaintiff seeks “a Temporary Restraining Order” and “an Expedited Preliminary




5 Subsections (c) and (d) are not applicable in this case.
6 28 U.S.C. § 1292(a)(1).
7 See R. Doc. 68.
8 R. Doc. 63.
9 R. Doc. 60-1.



                                                       2
        Case 2:21-cv-00724-SM-MBN Document 71 Filed 08/19/21 Page 3 of 4




Injunction Hearing pursuant to Rule 65(b)(3) and other appropriate relief.”10 The specific

ruling Plaintiff is appealing is a decision denying her request for a TRO.11

         The denial of a temporary restraining order is typically not appealable,12 while

orders on injunctions are appealable.13 A temporary restraining order may be treated as

a preliminary injunction and therefore appealed if its actual effect mirrors that of

injunction.14 In Calvary Church of Bangor v. Mills, the First circuit Court of Appeals

stated that an appellant may invoke § 1292(a)(1) and obtain an appeal of a TRO if she can

make a three part showing that the refusal of the TRO (1) had the practical effect of

denying injunctive relief, (2) will likely cause serious (if not irreparable) harm, and (3)

can only be effectually challenged by means of an immediate appeal.15 Plaintiff cannot

make such a showing.

        The Fifth Circuit has stated that, in determining whether a district court has

ordered a TRO or a preliminary injunction,

        [t]he central inquiry goes to the nature and scope of the hearing that
        precedes the denial of the motion. The denial of a so-called temporary
        restraining order is properly appealable when entered after a hearing in
        which all interested parties had an opportunity to participate, thus allowing
        for full presentation of relevant facts.16




10 R. Doc. 60-1 at p. 1. Attempting to discern the central focus of Plaintiff’s motion (and other filings) is like
attempting to read hieroglyphics; nevertheless, the Court has deciphered a request for TRO and subsequent
preliminary injunction hearing. (See R. Doc. 60-1 at pp. 11–12).
11 See R. Doc. 63 (finding “that Plaintiff failed to bear her burden of satisfying the four prerequisites to

obtaining a temporary restraining order under Rule 65” and ordering “that Plaintiff’s motion for a
temporary restraining order is denied.”)
12 See Board of Governors of Federal Reserve System v. DLG Financial Corp, 29 F.3d 993 (5th Cir. 1994).
13 See 28 U.S.C. § 1292(a)(1).
14 See Turner v. Epps, 460 F. App’x 322 (5th Cir. 2012); see also 11A Charles Alan Wright & Arthur R. Miller,

FEDERAL PRACTICE AND PROCEDURE § 2962.
15 984 F.3d 21, 27 (1st Cir. 2020).
16 Turner, 460 F. App’x at 326.



                                                        3
           Case 2:21-cv-00724-SM-MBN Document 71 Filed 08/19/21 Page 4 of 4




Denial of Plaintiff’s motion for TRO was not made after a hearing.17 As a result, the denial

of Plaintiff’s request for a TRO in this case is not treated as the denial of a request for an

injunction.

           For the above stated reasons,

           IT IS HEREBY ORDERED that Plaintiff’s Rule 8(a) Motion for Stay Pending

Application for Writs to The Fifth Circuit Court of Appeals18 is DENIED.


           New Orleans, Louisiana, this 19th day of August, 2021.


                                                      ________________________________
                                                               SUSIE MORGAN
                                                        UNITED STATES DISTRICT JUDGE




17   Plaintiff admits as much in her motion for stay. See R. Doc. 69-1 at p. 1
18   R. Doc. 69.

                                                         4
